Exhibit 10.4

STERIS CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

This Agreement is between STERIS Corporation (“STERIS”) and [Optionee’s Name]
(“Optionee”), with respect to the grant of a Nonqualified Stock Option by STERIS
to Optionee pursuant to the STERIS Corporation 2006 Long-Term Equity Incentive
Plan (the “Plan”). (Capitalized terms used in this Agreement and not otherwise
defined have the meanings assigned to them in the Plan.)

1. Grant of Option. STERIS hereby grants to Optionee, as of
                    , 20    , an option (the “Option”) to purchase all or any
number of an aggregate of [Number of Shares] STERIS Common Shares, at an
exercise price of $        .      per share upon and subject to the terms of
this Agreement and the Plan. The Option is granted as additional consideration
for services to be rendered by Optionee as a Director of STERIS during the
Annual Term commencing on the date of the 20     Annual Meeting and continuing
through the date of the Annual Meeting of the shareholders of STERIS to be held
in 20    .

2. Documents Delivered with Agreement. STERIS has delivered or made available to
the Optionee, along with two copies of this Agreement, the following documents:
(a) a copy of STERIS’s Policy Prohibiting the Improper Use of Material
Non-Public Information (the “Policy”); (b) the Plan and its related Prospectus;
(c) two copies of an acknowledgment form (the “Acknowledgment Form”); and
(d) STERIS’s most recent Annual Report to Shareholders and Form 10-K filed with
the U.S. Securities and Exchange Commission. By executing this Agreement,
Optionee acknowledges receipt and review of these documents.

3. Terms and Conditions of Option. The Option is a Nonqualified Option and shall
not be treated as an Incentive Stock Option. Except as otherwise provided in
this Agreement, the Option shall be subject to all of the terms and conditions
of the Plan. As a condition to the effectiveness of the Option, Optionee must
return to STERIS signed copies of (a) this Agreement and (b) the Acknowledgment
Form. If Optionee violates the terms of the Policy, the Plan, or this Agreement,
or any agreement with similar terms previously entered into (collectively “Prior
Agreements”), any and all options to purchase Common Shares that were granted by
STERIS to Optionee (including the Option granted by this Agreement or any Prior
Agreements) shall be forfeited, void, and of no further force and effect.

4. Term of Option. The Option shall be exercisable not earlier than
                    , 20     and shall terminate at the close of business on,
and shall not be exercisable at any time after                     , 20    ,
except as provided in Section 11(d) of the Plan.

5. Exercise of Option. Except as otherwise provided in Section 11 of the Plan,
the rules of which shall apply to this Agreement, the Option shall be
exercisable only while Optionee is a Director of STERIS. To the extent
exercisable under the Agreement, the Option may be exercised from time to time
in whole or in part.

6. Method of Exercise. A request to exercise the Option requires delivery of
(a) the Option Price payable in cash or by check acceptable to the Company or by
wire transfer of immediately available funds, or by such other methods as may be
approved by the Board or the Chief Executive Officer or his delegatee or
delegatees, as applicable and (b) a written notice to STERIS identifying this
Agreement and specifying the number of Common Shares as to which the Option is
being exercised. Subject to the terms of the Plan and this Agreement, STERIS
shall deliver to Optionee certificates representing the Option shares as soon as
administratively feasible following such exercise.

7. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Policy, any Prior Agreement, or any
STERIS policy shall be determined by the Board, in its sole discretion, and its
determination shall be final and binding on Optionee and STERIS.

 

1



--------------------------------------------------------------------------------

8. Data Privacy. By entering into the Agreement, and as a condition of the grant
of the Option, Optionee consents to the collection, use and transfer of personal
data as described in this Section 8. Optionee understands that STERIS and its
Subsidiaries hold certain personal information about Optionee, including, but
not limited to, Optionee’s name, home address and telephone number, date of
birth, social insurance number, salary, nationality, job title, any shares of
stock or directorships held in STERIS, details of all Options or other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the purpose of managing and administering
the Plan (“Data”). Optionee further understands that STERIS and/or its
Subsidiaries will transfer Data among themselves as necessary for the purposes
of implementation, administration and management of the Optionee’s participation
in the Plan, and that STERIS and/or its Subsidiaries may each further transfer
Data to any third parties assisting STERIS in the implementation, administration
and management of the Plan (“Data Recipients”). Optionee understands that these
Data Recipients may be located in Optionee’s country of residence, the European
Economic Area, and in countries outside the European Economic Area, including
the United States. Optionee authorizes the Data Recipients to receive, possess,
use, retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any transfer of
such Data, as may be necessary or appropriate for the administration of the Plan
and/or the subsequent holding of shares of stock on Optionee’s behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited. Optionee understands that he or she may, at any time, review the
Data, require any necessary amendments to it or withdraw the consent herein by
notifying STERIS in writing. Optionee further understands that withdrawing
consent may affect Optionee’s ability to participate in the Plan, at the sole
discretion of the Board or the Chief Executive Officer or his delegatee or
delegatees, if applicable.

9. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Optionee under
this Agreement without Optionee’s consent.

11. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

13. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Optionee any right to continue as a Director of STERIS. STERIS
reserves the right to correct any clerical, typographical, or other error in
this Agreement or otherwise with respect to this grant. This Agreement shall
inure to the benefit of and be binding upon its parties and their respective
heirs, executors, administrators, successors, and assigns, but the Option shall
not be transferable by Optionee other than as provided in Section 17 of the
Plan.

14. Application of Section 11 of the Plan. Pursuant to Section 11 of the Plan,
the Board hereby consents to the Optionee’s Qualifying Retirement if, at the
time that the Optionee terminates service with the Company, the Optionee
satisfies the requirements of Section 11(b)(iii) of the Plan other than the
requirement of the Board having consented thereto (which consent is hereby
given).

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, STERIS has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
all as of the day and year first written above.

 

STERIS Corporation            Optionee By:               [Name:]      
[Optionee’s Name]   [Title:]      

 

3